Matthew D. Roberts: Mr. Chief Justice, and may it please the Court: This case arises out of an explosion that killed four employees on a drilling barge on the inland waters of Louisiana. The barge is not inspected for certification by the Coast Guard, which therefore has almost no regulations that address occupational safety and health on the barge. The question presented is whether the Coast Guard has, nonetheless, exercised authority over the working conditions on the barge so as to displace application of the Occupational Safety and Health Act.
Sandra Day O'Connor: Well, Mr. Roberts, the Coast Guard does have regulations, though, that require an emergency plan and fire control devices.
Matthew D. Roberts: Not... not that apply to this vessel, Your Honor. The... the only occupational... the only regulations addressed to occupational safety and health issues on this barge that have been identified by respondent and its amici are regulations that address risk from the marine sanitation devices, or the toilets, on the vessel. The only other regulation of which I'm aware that deals with occupational safety and health is a regulation that... that addresses operating the vessel while intoxicated. Those regulations... there are regulations that address emergency procedures on inspected vessels, but not on this type of uninspected vessel.
Anthony M. Kennedy: Fire safety regulations are... are different from... from--
Matthew D. Roberts: No, no. There are no fire and safety regulations on... on this vessel, Your Honor. There are some specific fire and safety regulations required by some statutes on particular types of vessels, particularly vessels propelled by machinery. Those are the ones covered by... by 46 U.S.C. 4102.
Sandra Day O'Connor: --Well, if... if the Coast Guard has regulations that try to contain a hazardous event, after it occurs, as opposed to regulations trying to prevent it in the first place, do you say that the containment approach just doesn't qualify under this statute as a Coast Guard regulation?
Matthew D. Roberts: No, Your Honor, but... but with respect to... to this vessel, as I... as I was saying, they don't have such regulations. The... the containment approach would... would qualify, although if... if a regulation was addressed to preventing a fire for occurring, that would address a... a different... a different hazard than a regulation that was addressed to responding to that after the fire had occurred and... and could be put out. But... but here, the Coast Guard has not exercised statutory authority over the working conditions involved in this case, and under section 4(b)(1) of the act, the--
Ruth Bader Ginsburg: Mr. Roberts, do you think you could explain to us... just go back to the basics. What is the difference between an inspected vessel and an uninspected-- And also, you introduced just now not this type of an inspection. So, there are subcategories within an inspection. If you could just tell us what fills those categories--
Matthew D. Roberts: --Yes. Yes, Your Honor. First, to... to start at the... the beginning of your question, there are certain categories of vessels that are listed under the statute as inspected vessels and with respect... under Coast Guard statutes as inspected vessels. On those vessels, the Coast Guard inspects them at the beginning and then periodically for certification that they're in satisfactory condition, fit for the service for which they're intended and seaworthy. The Coast Guard also has comprehensive regulatory authority over those vessels, and it's exercised that authority comprehensively over those vessels. So, for those vessels, the Secretary and the Coast Guard agree the... the Occupational Safety and Health Act doesn't apply. Then there's another set of vessels--
Anthony M. Kennedy: --May I... may I interrupt you right there? And I don't want to interrupt this whole answer. Does... OSHA doesn't apply just as to those measures... just as to those working conditions on those vessels that have been covered? Suppose OSHA has a regulation about kitchens. You have to have guards on the carving knives or something. And the Coast Guard, on an inspected vessel, does not have that provision. Under the scheme, as it works, can OSHA regulate the... the kitchen knife problem, or... or is it completely displaced? Because--
Matthew D. Roberts: --It's completely displaced on the inspected vessels because the Coast Guard has comprehensive authority over those and has exercised its comprehensive authority on the inspected vessels by promulgating comprehensive regulations, and those regulations include specific ones addressing specific hazards, as well as general provisions such as the one that I was referring to that requires that the vessels be fit for the service that they're intended and safe and seaworthy. And therefore, with respect to those, all the working conditions are covered either by the specifics or by the general, and the OSH Act does not apply. But what we're concerned with in this case is a... is a vessel on which... over which the Coast Guard has much more limited authority and with respect to which it... it has authority to and has regulated only very specific conditions.
Anthony M. Kennedy: --Getting back to the inspected vessels, because this might have a bearing on... on how we write the opinion in this case, even though it's uninspected. Are there instances in which there are... there is concurrent jurisdiction between the Coast Guard and OSHA on inspected vessels?
Matthew D. Roberts: Not with respect to regulation in terms of setting occupational safety and health standards and enforcing occupational safety and health standards. There is, with respect to reporting or investigation on inspected vessels... I mean, not... no. I guess the answer is no.
Anthony M. Kennedy: I hope I didn't take you too far off the track. You were talking about inspected and uninspected vessels.
Matthew D. Roberts: To get back to the uninspected vessels that... that Justice Ginsburg had asked about and which is what we... we have in this case, on those vessels, there's very limited authority. It flows from specific statutory grants that deal with specific items of safety. And therefore, the Coast Guard regulation of working conditions on those vessels is spotty, depending on the statutory grants of authority. And as I said before, on... this particular type of inspected vessel is a... is an inland drilling barge, and on this barge there... the statutory authority doesn't give the Coast Guard authority to require fire extinguishers or... or those kind of things, and it gives the Coast Guard no authority over the hazards from oil and gas drilling, which are the hazards involved in this... in this case.
Ruth Bader Ginsburg: But some... some uninspected are more closely watched?
Matthew D. Roberts: Some uninspected are more closely watched, and we... we would submit that no uninspected vessel is comprehensively watched as to occupational safety and health. But that... the Court doesn't need to... to get into that to... to resolve this case. All... all we're asking here is that the Court reject the holding of the Fifth Circuit, which is that there's an industry-wide exemption for all seamen on all vessels from the Occupational Safety and Health Act, even in situations where the Coast Guard has not regulated the particular working conditions on that vessel and the particular working conditions that result in the occupational and safety and health citation in the... in that case.
Ruth Bader Ginsburg: How could one know that this is a little-inspected vessel, as... as distinguished from uninspected but more inspected?
Matthew D. Roberts: Well, there are different types of... of uninspected vessels, and the... depending on the type, different sets of regulations apply to them. And the vessel operators are well aware of what regulations apply to them. But... but on all uninspected vessels, it doesn't really matter whether it's little or more, because the way the statutory scheme works is that the Coast Guard regulations that govern them apply to them. And the OSHA standards apply to the extent that the working conditions are not covered by Coast Guard regulations. And that comes from the... the language of section 4(b)(1) of the OSH Act, which makes clear that displacement of the act is limited to those working conditions with respect to which other agencies exercise authority to prescribe or enforce occupational safety and health standards. That--
Sandra Day O'Connor: Now, Mr. Roberts, it seemed to me here the administrative law judge seemed to say that the OSHA regulations were not preempted because the Coast Guard didn't require precisely the same thing that OSHA did. And I would have thought it was a much more general proposition, that if the Coast Guard adopted some general regulations in this area, that's enough, and that you wouldn't look to see how closely OSHA's regs matched in every detail the Coast Guard regs. What is the Government's view?
Matthew D. Roberts: --The Government's view is that you don't look to see if there's precisely the same regulation in precisely the same manner of the same... the same degree of stringency. You look to see whether the... whether there is a regulation on the part of the Coast Guard that addresses the same working conditions, the same hazards that are involved. And if there are, then no matter whether that's more stringent, less stringent, or goes about it in a different way, it's displaced. But here there's no regulation that addresses this hazard--
Sandra Day O'Connor: Apparently both the Coast Guard and OSHA agree here.
Matthew D. Roberts: --Yes, they agree. And the agencies, not only the Coast Guard and OSHA, but other agencies where this comes up, are... have been in agreement. These kinds of disputes about coverage haven't arisen because the agencies have been disputing about what... when it applies and when it doesn't and what working conditions are covered by their different regulations. They've arisen when employers have asserted that the OSH Act doesn't apply so that nobody... there would be no regulations covering--
William H. Rehnquist: How much of a dispute would survive the Solicitor General's review of the two agencies' decision?
Matthew D. Roberts: --Well, we didn't... we didn't need to resolve any dispute because there's been a longstanding understanding between the two agencies, based on the language of the OSH Act, as to how the... how the two... the authority of each agency interacts with the other.
Anthony M. Kennedy: If I can go back to inspected vessels just for 1 minute. I thought the answer you would give me to the question about, you know, the kitchen knives would be just what you told Justice O'Connor now with reference to the uninspected vessels, that we look to see if the working condition is regulated. Or maybe I just misunderstood your answer. Was your answer to the effect that on inspected vessels, generally, all working conditions are regulated, or at least they've been looked at and there's been a decision not to regulate and that's sufficient to displace OSHA?
Matthew D. Roberts: Yes. Yes, Your Honor. It's the same--
Anthony M. Kennedy: That's the best understanding--
Matthew D. Roberts: --My answer was intended to say the same thing, that at bottom, the same test applies whether the particular working conditions have been addressed, but with respect to inspected vessels, the working conditions have been addressed comprehensively by the Coast Guard through specific regulations and through general regulations. And so, there aren't... there aren't any gaps where workers would be unprotected that the OSH Act would need to... to step in. But on uninspected vessels, the... the situation is quite... quite the reverse and almost the polar opposite where there aren't just little gaps, but there are potentially whole vessels that are almost completely unregulated with respect to occupational safety and health. So, the industry-wide exemption that the Fifth Circuit has crafted here would, as a result, leave many workers unprotected from many hazardous conditions and... and really frustrate the express purpose of the act which is to assure, insofar as possible that every working man and woman in the Nation has safe and healthful working conditions. And moreover, to... even if there was any ambiguity about how the statutory scheme should work, from looking at its text and from looking at the... and from the fundamental purpose of the act, the Secretary has interpreted the act this way for 30 years. It's been the Secretary's longstanding and consisted view. It's reflected in citations over those 30 years and regulations that the Secretary promulgated in 1972 in a statutorily mandated report to Congress on coordination between the OSH Act and other laws that the Secretary submitted in 1980. And the Secretary's view would be... would be entitled to deference.
David H. Souter: --That... that view is also expressed in the... in the joint agreement. What... could you tell me... I should know this, but I just don't... how was the joint agreement promulgated, if it was? Or is it simply just a private memorandum of understanding exchanged between the two agencies?
Matthew D. Roberts: It was published in the... in the Federal Register at... at the time that it was... it was entered into, Your Honor. To... to... without... without belaboring the point, turning to the facts that are here briefly, the respondent does not dispute that the Coast Guard hasn't addressed the particular hazards involved here. And as I said before, the only regulations that respondent and amici have... have pointed to that address the working conditions here are... are very limited, those addressing the marine sanitation devices, and there is in fact almost no regulation here, so that under any understanding of the term working conditions, any reasonable understanding of what working conditions is under the statute, the Coast Guard hasn't exercised authority over the working conditions here.
David H. Souter: I take it the reason you say we don't have to get into the distinction between the... the hazard view and the area view is that the area view has been interpreted, I think as you put it, narrowly to take into consideration the particular area in which the particular hazard occurs. Is that about--
Matthew D. Roberts: That's... that's one... one reason. If... if the area view was interpreted broadly, it would, in effect, completely eviscerate--
David H. Souter: --Yes.
Matthew D. Roberts: --the act because it would mean that the regulations of the toilets preempt the... any regulation of the vessel and expose all those... all the hazards that might exist on the vessel would not be subject to... to regulation. So, it has been interpreted narrowly.
David H. Souter: I... I guess my only question is, given that narrow interpretation, I wonder if there is all that much difference between the hazard view and the... and the area view as it has been... been stated.
Matthew D. Roberts: Well, I... I think that... that there is the potential for... for different results to arise between the two views, even with the... the narrow interpretation of... of the area view because the area is identified, say, as the... the atmosphere on the boat. The atmosphere might be regulated by the Coast Guard with respect to particular injuries that... that might be caused by problems in the atmosphere like explosion, which it isn't here, but assume that it were. Yet, it wouldn't be regulated for... for other problems that might result from that like respiratory problems, particles that would be in the atmosphere that would get into the... the workers' lungs.
William H. Rehnquist: Are you saying that the regulations just have to be an exact... if the regulation is not an exact duplicate of what OSHA would do, it isn't covered?
Matthew D. Roberts: No, Your Honor. Not that it... that it has to be an exact duplicate, but that it has to address the same injury, the same kind of injury from the same source in essence.
William H. Rehnquist: So, if you regulate smoke... if the Coast Guard regulates smoke because of some reasons but doesn't address the particulates in the smoke, OSHA could come in and have a regulation for smoke coming out of the vessel?
Matthew D. Roberts: Yes, if... if the Coast Guard's regulation didn't address the injury... the particular injury that would result from the smoke, that the... that the OSHA regulation was trying to--
William H. Rehnquist: Well, what if the--
Matthew D. Roberts: --to get at.
William H. Rehnquist: --Coast Guard regulations said that we're going to regulate this aspect of smoke. Insofar as particulates are concerned, we think seamen are... can take particulates.
Matthew D. Roberts: If the Coast Guard had made that determination and expressly concluded that a regulation of that was not warranted, then that would be an exercise of its authority over... over that working condition and the OSH Act would be displaced. But there's no... no contention that... that that is what happened here, and there couldn't be because the Coast Guard doesn't even have authority to regulate the hazards that are involved... involved here, Your Honor. If there are no further questions, I'll reserve the remainder of my time for rebuttal.
William H. Rehnquist: Very well, Mr. Roberts. Mr. Veters, we'll hear from you.
Patrick J. Veters: Thank you, Mr. Chief Justice, and may it please the Court: The Coast Guard has absolute authority to regulate uninspected vessels, as well inspected vessels, and there's not one iota of difference between the two. Justice O'Connor, if I could go to your question earlier, you're absolutely correct. The ALJ in this case said that we did not... the Coast Guard did not have a statute that mirrored the language of... of the OSH Act. As a result thereof, she concluded that the act was displaced.
Sandra Day O'Connor: Yes. It sounds like the ALJ's description was probably... didn't get it quite right, and I take it that your opposing counsel here concedes as much.
Patrick J. Veters: I would hope so, Your Honor. And, Your Honor, to get right to the point, with all due respect to counsel, the Coast Guard has absolutely regulated emergency response. 46 C.F.R. 26. Operators of inspected vessels must prepare and post an emergency checkoff list.
Sandra Day O'Connor: Now, where are you... you're reading from a Coast Guard regulation?
Patrick J. Veters: Yes, sir, Your Honor.
William H. Rehnquist: Where... where will we find it in the papers?
Patrick J. Veters: We'll find that on page 13 of the amicus brief on behalf of the AWO, Your Honor. They had... they require an... quote, an emergency checkoff list.
David H. Souter: Now, is this for uninspected vessels?
Patrick J. Veters: For uninspected vessels, Your Honor, operators of uninspected vessels covering emergencies, including rough weather, crossing hazardous bars, man overboard, as well as fire at sea. We have a parallel regulation. It doesn't read verbatim as the OSH Act, but clearly it has been addressed. But to go back to Justice O'Connor's question, that is not even required by the Coast Guard for preemption purposes. The Coast Guard has a statute... the OSH Act, 4(b)(1) reads that it will not apply to working conditions that are... so long as the other Federal agency exercises statutory authority. The Coast Guard has exercised statutory authority. It's not a question of degrees in the statute. It's not light exercise, moderate exercise, or heavy exercise. It's once there has been exercise by a Federal agency such as the Coast Guard, the OSH Act is displaced.
Ruth Bader Ginsburg: Well, there's a difference between having statutory authority and discretion to exercise it. And the Coast Guard may have statutory authority which it chooses not to exercise. But on... to the extent that I understand, your argument is if the Coast Guard has authority and exercises it to any extent, then that's preempted. Is that... do I understand that?
Patrick J. Veters: That's... that's fairly correct, Your Honor. And... and the only question... the Government is mischaracterizing the extent of regulation in this case. You cannot tell... in this case, the Coast Guard... there is no gap in coverage for... for worker safety. The Coast Guard stepped in and investigated a serious marine accident pursuant to 46 U.S.C. 63. We had multiple deaths. We had multiple injuries. We had property damage in excess of $100,000. Three Coast Guard investigators came out over a 6-month period. They got control of this well, of this blowout situation, and they exercised their authority.
William H. Rehnquist: But let's take a... perhaps a practical example in response to Justice Ginsburg's question. Supposing all the Coast Guard had regulated here was marine toilets: don't dump your toilets into the navigable water. Would you say that OSHA could not do anything then?
Patrick J. Veters: I would say that's an extreme example, Your Honor. But, yes--
William H. Rehnquist: Those are the... the kinds of examples that perhaps focus your attention.
Patrick J. Veters: --Your Honor, yes. I would say that there has been an exercise of authority, and if... if OSHA has a complaint, it is not properly directed to the Court. It's properly directed to Congress to have the Coast Guard promulgate regulations that address the needs of the seamen. That's the proper complaint. It's not for this Court to step in and give OSHA... carve out exception after exception where there are no express regulations. If I may refer to Justice Kennedy's question, he's... you're absolutely correct. OSHA gets... OSHA gets their jurisdiction in this case from a memorandum of understanding, a peace treaty, an informal memorandum that is not a delegation of law. That memorandum says, Your Honor... it says... the memorandum of understanding says nothing in this MOU pertains to uninspected vessels. That's what it says. That does not disclaim Coast Guard regulation of inspected vessels, nor does it cede to the Government jurisdiction over uninspected vessels. Your example about the kitchen knife is absolutely correct. The Government has come in and said if the Coast Guard does not have an express provision... in this case, we did not have an express provision regarding the working conditions of the presence of natural gas in the atmosphere of an inland drilling barge... there's no such creature. If... if the Coast Guard does not have that or if the Coast Guard does not articulate a policy that they will not regulate the presence of natural gas in the atmosphere of an inland drilling barge, then OSHA can step in and regulate that. OSHA can step--
Anthony M. Kennedy: Well, but it seems to me to that that argument... that position of the Government is just consistent with the statute because the... the statute applies to working conditions.
Patrick J. Veters: --Correct.
Anthony M. Kennedy: And I... I would be surprised if the Coast Guard had regulations on... on drilling barges that related to... to blowout preventers, mud cavity depressors, chemical mixturing material for mud, drilling bits. That's... that's OSHA stuff not Coast Guard stuff.
Patrick J. Veters: Well, Your Honor, they... what the Coast Guard has is broad, general authority according to 14 U.S.C. 2, and they can board an uninspected vessel. They can inspect... they can investigate any uninspected vessel on the navigable waters of the United States. They can seize it partially or seize it fully. They can take an uninspected barge out of service if it poses a danger or threat to property or persons. It can even sink an uninspected barge if it's a threat to property or... or life. With that being said, the Coast Guard does not have to... to have every minute regulation that tailors that of the OSH Act to... to assert their authority in this case.
Stephen G. Breyer: Well, but they said... the Government said, for example, in respect to the... the regulations that you cited having to do with safety on page 13--
Patrick J. Veters: Yes, sir.
Stephen G. Breyer: --where they said that part 27, which is what you were quoting from, applies only to towing vessels, that it didn't apply to barges. So, that's what they said in their reply brief. And you're dealing with a barge. So, when we look through this, it seemed to me that their claim... and I'd ask you if that isn't right... that... that the only... the only Coast Guard things that seem to apply at all to the barges, an uninspected barge, had to do with fire extinguishers, life preservers, ventilation for tanks and engines, and also a general requirement that when there's an accident, they look into it to see if a law has been violated.
Patrick J. Veters: I would disagree.
Stephen G. Breyer: Is that right? Which are the ones, in addition to those that do apply?
Patrick J. Veters: Those do apply under the subchapter C uninspected vessels. But we submit, Your Honor, 46 C.F.R. 24, 25, and 26 apply to all uninspected vessels. And not only that, Your Honor, the important thing is there are many regulations that apply to both uninspected vessels--
Stephen G. Breyer: Well, I'm just saying which ones apply--
Patrick J. Veters: --Which ones.
Stephen G. Breyer: --other than the ones I listed.
Patrick J. Veters: Your Honor--
Stephen G. Breyer: I mean, you know, they go through this in a big appendix, and... and are they wrong in their appendix?
Patrick J. Veters: --Yes, I think they're reading--
Stephen G. Breyer: Which... which part of the appendix is wrong?
Patrick J. Veters: --I think they're reading the... the statutes too narrowly, Your Honor. I would submit 33 C.F.R., part 160. It's... that governs ports and waterways safety. It applies to all vessels. That... under that statute, inspected as well as uninspected, the Coast Guard can deny entry to a port. It can seize a vessel that it feels is operating unsafely. It can tell the operator of that vessel how to operate that vessel. It can take that vessel out of service. It doesn't... it doesn't come under the subchapter of uninspected vessels, yet the authority is very broad. It's just like the... the drug testing of people that have accidents, Your Honor. Any--
Stephen G. Breyer: Okay, 160. Is there any other one that you think that they're wrong about?
Patrick J. Veters: --Yes. I think the COLLREGS, Your Honor. The... the--
Stephen G. Breyer: Well, you better tell me the... I mean, you know, I'm just checking them and I'll look up later.
Patrick J. Veters: --Okay. Your Honor, I don't have the... the COLLREGS, what we call the rules of the road, but it's the navigational rules that apply to vessels as well as uninspected vessels. Clearly, there are rules that apply to both species. These... these regulations are designed to prevent collisions and to prevent accidents and injuries to seamen. They... that's another example of rules articulated that are... that govern the working conditions--
Stephen G. Breyer: What I'm getting at is that they... let's say a few minimal applications... applied to the Belden, all right, which is, I take it, your... your barge, to Mr. Belden.
Patrick J. Veters: --Yes, Your Honor.
Stephen G. Breyer: And they have a big appendix designed to show that. And if their appendix is right, they're right. So, I want to check the ones that you disagree with about that appendix, so I can go back and look them up. What I've looked up so far, I've checked section 160. I'll go look that up. Is there any other thing I should check?
Patrick J. Veters: Your Honor, I don't have their appendix in front of me, but yes, I would go... we have... we have a list of regulations that we've... we've applied to--
Stephen G. Breyer: I know and they went through those, and they went and said that every one of those that you say, by and large, don't apply with certain exceptions. So, I'm just going to make my work a little easier--
Patrick J. Veters: --Oh, I understand, Your Honor.
Stephen G. Breyer: --to find out what I do have to look up and what I don't.
Patrick J. Veters: Your Honor, we would... we would submit that, yes, the ones we talk about 33 C.F.R., part 160 clearly applies. We believe 46 C.F.R. 24, part 24, part 25, part 26 apply. We believe the rules of the road, the COLLREG, related to navigation apply. We believe the... the regulations concerning drug and alcohol testing, 46 C.F.R., part... part 16... they apply. We believe 33 C.F.R., part 155; 33 C.F.R., part 81, navigation lights. When this vessel is towed... it's a non-self-propelled barge... when it's towed out to location, Your Honor, it has to have certain navigation lights. These are all application of specific regulations.
Anthony M. Kennedy: But I don't know what that has to do with the complexity of a... of a well drilling operation. It's just night and day. There are separate working conditions that prevail to oil field operations that--
Patrick J. Veters: Your Honor, I think it does go back that... that this is actual exercise of authority by the Coast Guard.
Anthony M. Kennedy: --But... but this applies to working conditions that... that I've just mentioned. The statute says, with respect to working conditions.
Patrick J. Veters: Your Honor, we think the working conditions... I believe Justice Souter mentioned it... is clearly the working conditions on the barge itself. I don't think you have to regulate... the thousands of potential working conditions that could be regulated cannot be addressed in minute detail. This Court recognized 60 years ago in Southern Steamship--
Anthony M. Kennedy: Well, that... that's OSHA's problem.
Patrick J. Veters: --Your Honor, I guess we haven't discussed is the relationship of master to seaman is entirely different from that of employer to employee.
David H. Souter: But before you get into that, I... I just want to touch base on one thing. Your... your argument... your response to Justice Kennedy, as I understand it, depends on the point that you made in response to the Chief Justice's question. If they are regulating marine toilets, then they are regulating for purposes of... of excluding OSHA jurisdiction. If they're regulating in... in a later example that you used, running lights when the barge is being towed, then they're regulating to the exclusion of OSHA. Period. I mean, that's... that's the essence of your argument, and as I understand it, in response to Justice Kennedy, just as... as in response to the Chief. Am I right?
Patrick J. Veters: Yes, Your Honor.
David H. Souter: Yes.
Patrick J. Veters: They have... they possess statutory authority to regulate and they have exercised that authority. And they've emphasized it in a general way, maybe not in the same exact way OSHA does, maybe not as aggressively, but the preemption cases from this Court say that once there's been an exercise of statutory authority, we don't look at the quality of the regulations, we don't look at the consistency or the extent.
John Paul Stevens: No, counsel, but isn't it true that what it really boils down to is whether rules of the road or navigation lights are regulations of working conditions?
Patrick J. Veters: I believe so, Your Honor. If you work on a semi-submersible drilling rig and you're being towed at night and having the presence of navigation lights is to protect you from injury from a colliding vessel, I believe that does... that goes to health and safety of those seamen on that vessel. I think it clearly does. I don't think you can take very specific, you know, regulations... the working environment out... out at sea is very much different than it is at the, you know, manufacturing facility in New Jersey. It's two different kind of... two different types of animals. And that's why this Court has always considered seamen to be wards of the Court. That's why they enacted the Jones Act for their protection, the... the warranty of unseaworthiness. Seamen have been treated differently for as long as--
William H. Rehnquist: But your client isn't a seaman. It's an employer.
Patrick J. Veters: --It's an employer of seamen, Your Honor. And one... one thing we haven't addressed also, Your Honor, I think the Fifth Circuit, which I would submit is the preeminent admiralty circuit court at least in this... in this country, has... has hit the nail on the head. Adopting the definition of working conditions espoused by the Government would create an absolute disastrous and unworkable concept. I do not think Congress in its wisdom could have ever intended that a barge within 3 miles is subject to... to OSHA jurisdiction. As it leaves the 3-mile area, now it's not subject to OSHA jurisdiction, and in... within 3 miles and outside 3 miles, it is still subject to the jurisdiction of the United States Coast Guard.
Ruth Bader Ginsburg: Mr. Veters, that might have been a more persuasive argument if we didn't have 30 years of experience with this understanding between the... the two agencies. So, what you describe as unworkable has apparently worked for some 30 years and it's open and notorious. Congress hasn't stepped in to say, agencies, you've got it wrong.
Patrick J. Veters: No, Your Honor. I believe that the MOU is important. In this case, the... the OSHA inspector... it's in the trial transcript... who testified, where did you get your jurisdiction in this case? He said, I looked at the memorandum of understanding and I came to the conclusion I had jurisdiction. The Fifth Circuit is correct. 14 U.S.C. 2, the enabling statute of the Coast Guard, says it covers all matters not delegated by law specifically to some of the Federal agencies. Two Federal agencies cannot contravene--
Ruth Bader Ginsburg: You're now addressing a different question, whether there's any statutory authority for this arrangement. You're not addressing the question I asked you.
Patrick J. Veters: --I'm sorry, Your Honor.
Ruth Bader Ginsburg: Where is this massive confusion if for 30 years this has been in place and at least the agencies are telling us that... that it's working okay?
Patrick J. Veters: Your Honor, there's no confusion in the Fifth Circuit because the Fifth Circuit in the Clary cases and the Donovan cases says with respect to the working conditions of seamen, the OSH Act doesn't apply. Period. The confusion is in the Ninth Circuit. The confusion is in the Eleventh Circuit when you have OSHA standards being applied to seamen. And, Your Honor--
Ruth Bader Ginsburg: I thought you said... I thought you said that it confused it. You could not have these two agencies... that there would be pandemonium out there by the people who are regulated.
Patrick J. Veters: --That's correct.
Ruth Bader Ginsburg: And the Government is telling us that's not so. It's been that way for 30 years, and even the Clary case is what? 1980?
Patrick J. Veters: Yes, 1980.
Ruth Bader Ginsburg: The Government said, well, as they read it, that just goes to... it wasn't clear that it wasn't an inspected vessel.
Patrick J. Veters: No. The Fifth Circuit had handled that, Your Honor, and said it was a special purpose drilling barge similar to the Mr. Belden. And... and the Fifth Circuit was right. It didn't matter if it was inspected or it wasn't inspected. But, Your Honor, I would submit the Fifth Circuit is correct. If you let two agencies regulate the working conditions of seamen and have OSHA come in with a nook and cranny theory and fill in gaps every place there's not a Coast Guard regulation, outside of the Fifth Circuit of the United States, you will have absolute confusion. You will have redundancy.
Ruth Bader Ginsburg: --you've had it for 30 years outside the Fifth Circuit, and there hasn't apparently been this massive confusion. Is the Government dissembling when it tells us that there hasn't been such confusion?
Patrick J. Veters: Your Honor, I think that we have three amicus briefs that were filed. We have the American Waterways Operators and two other entities I think strongly urging this Court to adopt the position we're espousing for the very reason that they anticipate that, yes, that there will be confusion if there's two sets of regulations. Marine operators have to know who to look to--
Ruth Bader Ginsburg: Well, why should it be anticipate since this has been going on so long?
Patrick J. Veters: --Your Honor, I would submit that there is... there has been confusion on this issue. I... I would submit to you that where the OSH Act has... has supplanted or overreached into the area of the Coast Guard, there has been confusion. But there has not been confusion in the Fifth Circuit, where we have the Mississippi River and the Gulf of Mexico, because marine operators know what the law is and they've been able to apply that.
David H. Souter: What about a... a kind of contrary parade of horribles to yours if... if we were to accept the Fifth Circuit view, and that is assuming that the Coast Guard regulates running lights and marine sanitation devices, as they were called, and things like that and does nothing more, and it does nothing more than it purports to do right now? There's an enormous gap in... in safety coverage for a whole class of workers. It seems to me very odd that Congress, in writing the... the statute that we're dealing with, would have intended such a kind of a huge gap in safety coverage. What's your response to that?
Patrick J. Veters: Your Honor, I do not believe there is a huge gap. They... as I had mentioned earlier--
David H. Souter: Well, if they... on your theory, if they... if the Coast Guard regulates running lights, OSHA can do absolutely nothing about blowouts like this, and that seems to me a pretty big gap.
Patrick J. Veters: --Your Honor, the... the Coast Guard has the absolute authority, statutory authority, to board, inspect, investigate any vessel they choose randomly at will, whatever they want to do, and to seize that vessel, to control it--
David H. Souter: If that were... if that were... I mean, if that were the answer to my problem, I would have expected Congress to tell the Coast Guard not only that it may regulate, but that it must. I would have expected some statute that would in... in effect, have... have required or have extended as a matter of law Coast Guard regulation regardless of the Coast Guard's discretion. But we have nothing like that. What we have, on your theory, is regulation of running lights by the Coast Guard means safety in blowout situations is not covered by anything. And... and that's what I find it difficult to believe that Congress could have intended.
Patrick J. Veters: --Your Honor, what... I go back to what I said earlier. Under 14 U.S.C. 2, the Coast Guard has been charged with the responsibility of safety and life at sea. If they are not doing their job, if they need to have more regulations, then yes, that is a question properly addressed to the Congress, not to this Court. I respectfully submit that. Then they have to go to Congress and say, we need more regulations in this area. You need to do that. Under the marine--
David H. Souter: Congress apparently has... has not been... been particularly concerned about the... the Secretary's interpretation of this statute and the... to the effect of the... OSHA jurisdiction. And I gather that has been a... a subject of... of published standards for what? 15 years, 25 years now?
Patrick J. Veters: --Yes, Your Honor.
David H. Souter: So, if... if you say, well, if Congress doesn't like it, Congress can do something about it, Congress could do something about the... the administrative position and it hasn't done anything about it, which suggests that that's a... a good reason behind the rule of deference.
Patrick J. Veters: Your Honor, the rule of deference only applies if the... it is consistent with the intent of Congress and the statute is unambiguous in its intention. I believe 14--
David H. Souter: And you say this is an unambiguous statute despite the... the presence of the word exercise there?
Patrick J. Veters: --I do, Your Honor. I think the enabling act says, covering all matters not specifically delegated by law to some other Federal agencies. It was enacted in 1915. There's been no specific delegation by law to OSHA, and OSHA has assumed jurisdiction, so to speak, of uninspected barges through a private treaty, informal agreement between them and the Coast Guard. That is improper. The Fifth Circuit has said Federal modalities may not shift and exchange responsibilities between themselves. If they want to go to Congress and they want to carve out an exemption for uninspected vessels in State territorial waters, they can do that. The Congress can enact that, and I have no complaints. But that cannot be something done between agencies among themselves, Your Honor. And this--
Stephen G. Breyer: The antitrust division and the FTC do it all the time.
Patrick J. Veters: --Your Honor, I can't speak--
Stephen G. Breyer: Is that illegal too?
Patrick J. Veters: --I'm not an antitrust lawyer, Your Honor, about which I could... I could speak to that.
Stephen G. Breyer: I mean, I just wondered how general statement was. You mean in this instance they can't do it.
Patrick J. Veters: No. Your Honor, if I could go back to what Justice Kennedy had said earlier, though, about the kitchen knives, I think he's absolutely correct. The theory espoused by the Government, if there is not an express regulation for inspected vessels, inspected vessels being 900-foot passenger vessels, Your Honor, if there is... if there is not a Coast Guard regulation that... that specifically addresses kitchen knives, then under the theory espoused by the Government, OSHA can absolutely step in and regulate--
Stephen G. Breyer: Well, that's why I wondered maybe it has to do how comprehensive the regulation was, and that's what I was interested in.
Patrick J. Veters: --Your Honor, they've just chosen... OSHA has chosen not to regulate inspected vessels pursuant to a memorandum of understanding, but it does not... it doesn't change the statutory scheme one bit.
Stephen G. Breyer: Well, the word is exercise. The word is exercise in the statute.
Patrick J. Veters: Yes, Your Honor.
Stephen G. Breyer: So, if they decide not to exercise their authority, then I guess they're not exercising it.
Patrick J. Veters: You're right, Your Honor.
Stephen G. Breyer: They can choose not to exercise it, I suppose. If they're not exercising it, they're not. Then the Coast Guard can come in. I mean, that's what the statute says.
Patrick J. Veters: But, Your Honor, the statute doesn't say comprehensive, pervasive exercise; it says exercise. And I think we give its plain meaning. And... and if there's been an exercise of authority by one Federal agency, I think it will create confusion, I think it will create redundancy, and it will create a proliferation of regulations that are not needed.
Ruth Bader Ginsburg: So, if the Coast Guard didn't regulate the toilets, then OSHA could regulate it.
Patrick J. Veters: According to OSHA, Your Honor, that's correct. But we say--
Ruth Bader Ginsburg: What about you? I mean, you... you have said if they exercise any authority, that's it. It's totally preemptive of what the regulate and what they don't regulate. Suppose they don't exercise any authority at all. Would this be just a no regulation plan?
Patrick J. Veters: --If there were no express--
Ruth Bader Ginsburg: If the Coast Guard didn't regulate anything on this particular class of uninspected vessels, then would there be authority in the Occupational Safety and Health--
Patrick J. Veters: --If there was just the mere possession of authority without the exercise, I would argue, Your Honor, that they still... the Coast Guard still has been charged with their responsibility and they still would have that responsibility. They just were not doing their job. But in this case, they have--
Ruth Bader Ginsburg: --But you don't... you don't put anything... I misunderstood your argument before. I thought you said if they exercise any authority, then everything is preempted.
Patrick J. Veters: --Yes, Your Honor--
Ruth Bader Ginsburg: So, if they didn't choose to exercise any authority, that OSHA could... could regulate. But now you're saying there is no authority at all with respect to these uninspected vessels in any agency other than the Coast Guard. Is that what you're saying?
Patrick J. Veters: --That's correct, Your Honor. I'm saying that the Coast Guard has absolute, exclusive jurisdiction over uninspected vessels. They have the statutory authority and they have exercised the statutory authority through regulations.
David H. Souter: No, but... as I understand your theory now, it wouldn't matter even if they had not exercised it.
Patrick J. Veters: Your Honor, I'd say... I would agree with that. I'd say that even if they had the possession of authority given to them by Congress and they choose, for whatever reason, not to exercise that, then the complaint is still not properly before this Court. It's properly with Congress as to why they're not doing their job and to ensure that they do it or to take the jurisdiction away. But that's not our case. If you just look at the facts of this case, Your Honor, there was... there... there was no regulations regarding atmospheric presence of natural gas. Yet, what did the Coast Guard do? They immediately dispatched people to the scene. They took control of the well. They prevented pollution. They saved lives. They did a 6-month investigation. OSHA did nothing. OSHA came out to the site, turned around, never... never interviewed a... a crew member, never stepped foot aboard the Mr. Belden, and received in the mail a certified letter with respect to citations. The Coast Guard did their job in this case, even though there's not express regulations and provisions in minute detail, and they continue to do that for any... any marine accident or any serious marine accident that fits the criteria of deaths, personal injuries, or property damage. They do the job. There... there is not this gap in coverage, Your Honor. If there's a death on a vessel in navigable waters or an injury, whether it be an uninspected vessel of whatever length or... or something larger, the Coast Guard is charged with the responsibility to investigate. And the Marine Safety Manual says, when they investigate, one of the other things they must do is to... to look at existing regulations to determine if there is a need for a change in the regulations, to supplement the regulations, or to leave them as they are because they have the expertise. They've been doing this since 1915, since the Department of Transportation enabled them and empowered them to do their job. They have the special expertise in this area. If there are no further questions, Your Honor, I--
William H. Rehnquist: Thank you, Mr. Veters.
Patrick J. Veters: --Thank you very much.
William H. Rehnquist: Mr. Roberts, you have 11 minutes remaining.
Matthew D. Roberts: With the exception of part 160, which doesn't regulate occupational safety and health, none of the regulations identified by respondent applied to the Mr. Belden as is explained in the... in the appendix in our reply brief. Just to... just to briefly mention part 26, which he started about the emergency checkoff list, that specifically applies to small passenger vessels based on specific authority given to the Coast Guard to regulate small passenger vessels in more detail. Many of the others deal with navigational issues like running lights, have nothing to do with regulation of occupational safety and health. None regulates the hazards from oil and gas drilling. Section 14 U.S.C. 2 on which respondent relies, first of all, as Justice Ginsburg points out, that only goes to the existence of authority, not to the exercise of it, and the statute is very clear that... that the other agency must exercise authority to displace the OSH Act.
John Paul Stevens: What do you say about his argument that, yes, oh, that may be true in writing, but in fact the people who did investigate this accident was the Coast Guard?
Matthew D. Roberts: The Coast Guard has... has responsibility for investigating marine accidents. Investigative authority doesn't necessarily imply that you have regulatory authority as the National Transportation Safety Board is an illustration of. Congress wanted the Coast Guard to... to investigate. It does. If it finds violations, finds situations that indicate violations of other agency laws, it coordinates with those agencies, as it did here, and those agencies take appropriate enforcement action. The authority to investigate accidents after they happen, even if they might have been caused by unsafe working conditions, is not regulation of those working conditions, and it doesn't preempt the... preempt the OSH Act.
John Paul Stevens: Mr. Roberts, how far can a memorandum of understanding go? Supposing two agencies, just the two Secretaries or whoever is representing, sit down and say, let's... let's just divide up this area... there can be some conflict... and just sign a very simple understanding that, you know, you regulate A and I'll regulate B. How much authority should a court give to that?
Matthew D. Roberts: The... the question of who has authority here is governed by section 4(b)(1) of the OSH Act, not by some agreement between the... Coast Guard and OSHA. That agreement reflects the Coast Guard's regulations and the interpretation of the OSH Act that the Secretary--
William H. Rehnquist: So, you don't... you don't rely on the memorandum as any independent basis for a ruling--
Matthew D. Roberts: --None whatsoever, Your Honor. We rely... we rely on the text of... of section 4(b)(1) which is... is quite clear that it displaces the OSH Act with respect to particular working conditions. That's in stark contrast to the Fifth Circuit's holding here that there's an industry-wide exemption for all seamen on all vessels from the OSH Act. That's the approach that respondent endorses, admitting that regulation of the toilets would preempt regulation of the act altogether, and that you don't even need to regulate that, that... that the OSH Act simply doesn't apply because respondent mistakenly believes that the Coast Guard has authority, plenary authority, under section 2, when the Coast Guard has never interpreted section 2 to give it plenary authority. And it's repeatedly gone back to Congress to get specific authority to address specific issues on particular uninspected vessels, and Congress has given the Coast Guard that authority, which indicates that neither Congress nor the Coast Guard thought section 2 gave it that authority. The... the Secretary's view that the Coast Guard has to regulate the particular working conditions at issue in order to displace the OSH Act is supported by the text. It's supported by the purpose of the act. It's been the Secretary's longstanding view. It's been followed by all the other circuits except for the Fifth Circuit. The Second Circuit, the Ninth Circuit, the Eleventh Circuit, with due respect to the maritime expertise in the Fifth Circuit, those circuits also have a great deal of maritime... of maritime expertise. And the working conditions here, as Justice Kennedy pointed out, are not maritime-specific. They're matters over which OSHA has expertise, and 4(b)(1) allows the Coast Guard to step in and displace the OSH Act when it has authority and when it believes that its expertise warrants it to address the particular working conditions that are at issue. The Coast Guard doesn't have authority here. It hasn't exercised authority here, and the OSH Act applies here.
Anthony M. Kennedy: --Are there some drilling platforms on the Outer Continental Shelf which are registered vessels and so are completely under the Coast Guard's jurisdiction as to drilling--
Matthew D. Roberts: Yes. A drilling vessel that went to the Outer Continental Shelf, in most cases, would be an inspected mobile oil drilling unit, which the Coast Guard has comprehensive regulations covering. The Coast Guard also has regulations specifically addressed to all facilities at the Outer Continental Shelf which include a general duty clause, similar to the OSHA general duty clause, that requires that work places there be free of... of recognized hazards. In addition, the Interior Department has some regulatory authority out there specifically related to mineral drilling.
Anthony M. Kennedy: --On those vessels, if the Coast Guard chose, could it allow OSHA a specific regulation of a concurrent... sort of a concurrent jurisdiction?
Matthew D. Roberts: The... it... it could have if it... if it hadn't exercised its comprehensive authority over those vessels, but it has exercised its comprehensive authority over those vessels, in contrast to the situation here. If there are no further questions.
William H. Rehnquist: Thank you, Mr. Roberts. The case is submitted.